 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MIKE JENSEN,                                        Case No.: 18-cv-103-WQH-NLS
12                                      Plaintiff,
                                                         ORDER
13   v.
14   BMW OF NORTH AMERICA, LLC,
15                                    Defendant.
16
     HAYES, Judge:
17
           The matter before the Court is Plaintiff’s Ex Parte Application for an Order
18
     Striking Defendant’s Motion for Summary Judgment. (ECF No. 69).
19
           I.     Background
20
           Plaintiff experienced problems with a 2011 BMW 550i vehicle manufactured and
21
     distributed by BMW. In the Complaint, Plaintiff brings claims against BMW under the
22
     Song-Beverly Consumer Warranty Act, provisions of the California Vehicle Code, and
23
     common law fraud. (ECF No. 1-3).
24
           On November 13, 2018, United States Magistrate Judge Nita L. Stormes extended
25
     the pre-trial motion deadline from February 21, 2019 to March 1, 2019. (ECF No. 48 at
26
     3). Defendant filed the Motion for Summary Judgment on March 25, 2019. (ECF No. 66).
27
     On April 2, 2019, Plaintiff filed the Ex Parte Application for an Order Striking Defendant’s
28

                                                     1
                                                                                18-cv-103-WQH-NLS
 1   Motion for Summary Judgment. (ECF No. 69). On April 12, 2019, Defendant filed
 2   Opposition. (ECF No. 78). On April 17, 2019, Plaintiff filed a Reply. (ECF No. 80).
 3         II.    Contentions
 4         Plaintiff contends that the Court should strike Defendant’s Motion for Summary
 5   Judgment because it is “both untimely and premature.” (ECF No. 69-1 at 5). Plaintiff
 6   contends that it is untimely because the Court’s deadline to file pretrial motions was March
 7   1, 2019, and Defendant filed its motion for summary judgment twenty-four days later. Id.
 8   Plaintiff contends that the Motion for Summary Judgment is premature because Defendant
 9   had not yet provided discovery necessary for Plaintiff to respond to Defendant’s Motion
10   for Summary Judgment. Id. at 5–6.
11         Defendant contends that the Motion for Summary Judgment was not filed late
12   because “discovery has not yet been completed.” (ECF No. 78 at 1). Defendant asserts
13   that Plaintiff “is the quintessential example of attempting to have it both ways.” Id.
14         III.   Ruling of the Court
15         The scheduling order in this matter required that Defendant file any pre-trial motions
16   by March 1, 2019. Defendant filed its Motion for Summary Judgment on March 25, 2019.
17         Despite the March 1, 2019 deadline, Defendant asserts that its Motion for Summary
18   Judgment was not untimely because “discovery has not yet been completed.” (ECF No.
19   78 at 1). On April 9, 2019, Magistrate Judge Stormes stated that BMW “failed to abide by
20   the Court’s [discovery] deadline without explanation” and Defendant’s time to comply
21   with the Court’s discovery order “is long overdue.” (ECF No. 77 at 3, 5). Magistrate Judge
22   Stormes imposed prospective sanctions that would issue if BMW did not file a declaration
23   certifying compliance by April 23, 2019. (ECF No. 77 at 5–6). On April 23, 2019,
24   Defendant filed the declarations of Robert Brown (ECF No. 86) and Athena Yontz (ECF
25   No. 87) stating that discovery was complete.
26         The record reflects that discovery in this matter was not complete at the time
27   Defendant filed its Motion for Summary Judgment because Defendant failed to comply
28   with the Court’s discovery deadlines. Defendant’s Motion for Summary Judgment was

                                                    2
                                                                                18-cv-103-WQH-NLS
 1   untimely, and Defendant has not shown good cause why the untimely motion should be
 2   permitted. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992)
 3   (“A scheduling order is not a frivolous piece of paper, idly entered, which can be cavalierly
 4   disregarded by counsel without peril.”) (internal quotations omitted) (quoting Gestetner
 5   Corp. v. Case Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985)). Plaintiff’s Ex Parte
 6   Application for an Order Striking Defendant’s Motion for Summary Judgment (ECF No.
 7   69) is granted.
 8         IV.    Conclusion
 9         IT IS HEREBY ORDERED that Plaintiff’s Ex Parte Application for an Order
10   Striking Defendant’s Motion for Summary Judgment (ECF No. 69) is GRANTED. The
11   Clerk shall strike Defendant’s Motion for Summary Judgment (ECF No. 66) from the
12   docket. Defendant, upon a showing of good cause, may request leave to file a motion for
13   summary judgment outside of the time provided in the scheduling order.
14    Dated: May 7, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 18-cv-103-WQH-NLS
